Case: 3:18-cr-00186-TMR Doc #: 76-2 Filed: 04/30/21 Page: 1 of 5 PAGEID #: 743

Curriculum Vitae

Chris A. Johnson, JD
Highbanks Insurance Professionals
318 S. Broadleigh Road
Columbus, OH 43209
614-315-8926
www.hip-consulting.com
chris.johnson@HIP-Consulting.com

Summary/Overview:

Mr. Johnson is a Managing Director of Highbanks Insurance Professionals (HIP),
providing insurance claims consulting on coverage, liability, damages, good faith claims
handling policies and procedures, bad faith claims handling, extra-contractual company
exposures, volatile claims identification and reserve adequacy. Mr. Johnson and HIP
offer a wide variety of services to insurers, brokers, agents, TPAs, policyholders and
attorneys/law firms. These include review and consulting on individual claims and

claim portfolios, auditing, review of claims procedures and file handler guidelines, and
serving as an expert witness.

Mr. Johnson is a licensed attorney and claims professional with over 30 years of
experience, including claims handling, claims management, trial/litigation and
litigation management, bad faith claims review and portfolio management, and house
trial counsel management. He has accumulated a depth of experience and
understanding of insurance contracts, insuring agreements, company policies and
procedures, claims department protocols, claims handling decision-making, retaining
and directing / managing outside defense counsel, and settlement resolution strategies.

Mr. Johnson’s experience includes claims handling, legal consulting and

litigation / litigation management on first and third party claims on property, casualty,
homeowner, auto, UM-UIM, umbrella, excess and reinsurance policies. His claims
experience ranges from matters arising out of auto accidents, house fires,

water /wind/hail damage, to major-event claims such as Hurricane Katrina, the Gulf Oil
Spill, and catastrophic train derailments and explosions.

Education & Licensing

- Juris Doctorate: Capital University Law School, Columbus, OH, 1988
- Ohio State Highway Patrol Academy: Columbus, OH, 1978

- Bachelor of Science, Criminal Justice & Sociology: Eastern Kentucky University,
Richmond, KY, 1976

- Associate Degree, Criminal Justice: Ohio University, Athens, OH, 1975
- Ohio Law License #0040033 active since 1988
Case: 3:18-cr-00186-TMR Doc #: 76-2 Filed: 04/30/21 Page: 2 of 5 PAGEID #: 744

Claims & Claims Management Experience

Cincinnati Insurance Company
Cincinnati, OH

Field Claims Representative
1982 - 1988

Cincinnati Insurance Company is a super-regional insurance company offering a variety
of insurance products to personal and commercial insureds. As a Field Claims
Representative, was responsible for investigation, handling and resolution of all claims
arising from a wide variety of policies sold by area independent agents. These policies

included homeowner, auto, UM-UIM, professional dental malpractice, and commercial /
business (CGL).

Managed pending litigation against policyholders, including selection and management
of outside counsel, and coordination of counsel communications with the policyholder.

Nationwide Insurance Company
Columbus, OH

Reinsurance Claims & Legal Counsel, Director Reinsurance Claims & Legal
1991 - 2001

Nationwide Insurance Company is a national insurance company offering a wide
variety of insurance and insurance-related products. From the mid-1960s to 2001,
Nationwide also had a reinsurance division, The Office of Reinsurance. He was
responsible for legal consulting and claims handling decisions on a multi-million dollar
diverse portfolio of claims that included asbestos, pollution, Agent Orange, DES, DDT,
Noise-induced Hearing Loss, train derailments, catastrophic auto liability and property
catastrophe matters.

Duties included:

- Legal consulting on claims handling, coverage disputes, liability determinations,
exposure and reserve analysis, and resolution strategies

- Auditing claims portfolios, including auto casualty, workers compensation,
commercial and industrial accounts on Fortune 500 business

- Auditing of claim portfolios being handled by TPAs

- Reserve adequacy reviews

- Analysis of extra contractual (bad faith) claims

- Analysis of ex-gratia claims and coverage limitations

- Management of 10-person Reinsurance Claims Department

- Management of all litigation and arbitration matters within the office, including state
and Federal court actions, and London Arbitration, for both assumed and ceded
business; this including the selection, hiring, direction and management of outside
counsel, and direction of pending litigation matters

- Vetted all prospective TPA candidates for proper staffing, claims handling
procedures, and reporting guidelines

- Leadership role with policy limits settlement authority at numerous mediation and
judicial settlement conference meetings, principal to principal settlement meetings,
and other ad hoc settlement discussions at or during trial or ADR
Case: 3:18-cr-00186-TMR Doc #: 76-2 Filed: 04/30/21 Page: 3 of 5 PAGEID #: 745

State Auto Insurance Companies
Columbus, OH

Corporate Claims Counsel & AVP Corporate Claims Counsel
2001 - 2007

State Auto is a super-regional insurance carrier offering a wide variety of insurance
products and services through the independent agency system. These products include

homeowner and auto, UM-UIM, middle market business and commercial policies, and
worker’s compensation.

Duties included:

- Legal consultation to all associates in the claims department

- Review of coverage and liability issues

- Review and analysis of exposure to insureds and the company

- Review of claims for potential bad-faith red flags

- Review and analysis of all claims of bad faith, extra contractual, violations of unfair
claims handling statutes, unfair trade practices statutes, or other consumer-related
statues, against the company

- Assignment and management of outside counsel on pending bad-faith litigation

- Member of Senior Management Team, setting policy and procedure for Claims
Department and Claim Handler Guidelines

- Provided educational updates, review and training on good-faith claims handling
and potential bad faith claims scenarios, to regional and home office claims
personnel

- Audited regional claims operations for claims performance, reserving practices,
policy-holder and claimant communications, and latent or volatile claims exposures

- Alerted executive management and Office of General Counsel to all potential bad
faith exposures to the company

- Responsible for quarterly reporting and interaction with E&O Carrier on extra-
contractual claims including bad faith and unfair claims practices

- Leadership role with excess of policy limits settlement authority at numerous
mediation and judicial settlement conference meetings, principal to principal

settlement meetings, and other ad hoc settlement discussions at or during trial or
ADR

XL Insurance Company
Hamilton Bermuda & New York, NY
Senior Vice President Bermuda Claims Operations, & Senior Vice President of North

America Claims Operations (including the U.K. and Bermuda)
2007 - 2014

XL Insurance Company is an international insurance company with offices across the
globe, writing in every major insurance market. Their products include primary, excess
and reinsurance policies, aerospace and aviation, casualty and umbrella, Directors &
Officers, Errors & Omissions, Employment Practices Liability, property and property
catastrophe, fine art and specie, and complex insurance products offering risk transfer
for difficult-to-place risks.

Duties included:

- Management of 25-person claims department in Bermuda
- Large loss claims consultation and direction
Case: 3:18-cr-00186-TMR Doc #: 76-2 Filed: 04/30/21 Page: 4 of 5 PAGEID #: 746

~ Review of coverage, liability and reserve analysis

Reporting to executive management on new claims developments, emerging claims

trends, reserve adjustments, closing ratios

- Weekly Senior Management Meetings with Underwriting and Executive Staff

- Set up weekly training sessions on large loss report composition

- Assisted with and supported annual CLE conference on litigation management
attended by Bermuda insurance company claims and litigation managers

- Audit department claim files for compliance with best practices and claim handler

guidelines, use information to development training and education curriculum to
improve performance

- Vendor management, review and maintenance of panel counsel list of law firms,

review of rates, law firm performance

Created law firm relationship agreement, including expectations of counsel, right to

audit, and counsel performance checklist and rating form

- Litigation management for U.S. pending litigation and London Arbitration

- Leadership role with policy limits authority for numerous settlement conferences,
mediations, and at trial and ADR forums.

Highbanks Insurance Professionals (HIP)
Columbus, OH

Managing Director
2014 to Present

HIP was created in early 2014 to offer claims consulting services to insurance companies,
policyholders, attorneys, law firms, TPAs, brokers and agents. The two principles are
Ms. Britta Moss, CPCU, and Mr. Chris A. Johnson, J.D.

Duties include:

- Claims auditing and consultation

- Identification of bad faith claims handling red flags

- Analysis of coverage, liability, reserve adequacy, and claims resolution strategy

- Compliance with file handler guidelines, other company protocols

- Audit for review of management oversight and direction on claims handling and
litigation management

- Identification of volatile or latent claims exposure

- Training for good-faith claims handling, best practices in claims handling and
management

Professional Affiliations

- Defense Research Institute (DRI

- Ohio Association of Civil Trial Attorneys (OACTA)

- American Bar Association

- Former Member Council on Litigation Management (CLM - Member through XL
Insurance)

- Former Member International Association of Claims Professionals (IACP - Member
through XL)
Case: 3:18-cr-00186-TMR Doc #: 76-2 Filed: 04/30/21 Page: 5 of 5 PAGEID #: 747

Seminars, Training & Education
February 2015 — Participant - Columbus Bar Association — role in mock trial.

April 2015 — Moderator & Speaker - “Inside the Claim Evaluation Process”, Central Ohio
Association for Justice

May 2015 — Presentation to the Cleveland Metropolitan Bar Association on the Proper
Care & Feeding of The Expert Witness in Bad Faith Litigation, part of the day-long
seminar on Insurance Bad Faith Law Update — “The Good, The Bad & The Ugly”

January 2016 — Speaker - “Behind the Scenes: Insurer View of Bad Faith Exposures”
Speaker — “Behind the Scenes: Insurer Claims Operations and Extra-
Contractual (Bad Faith Claim Exposure)” Navigating
Through Statutes, Insurance Policies and Regulations
Central Ohio Association for Justice, Columbus, Ohio

May 2016 - All-Ohio Legal Forum Panelist, “Best Practices in Pre-Litigation Personal Injury
Settlement Negotiations”

Ohio State Bar Association, Cincinnati, OH
Continuing Legal & Claims Education

- Current on all CLE requirements for Ohio Law License

- Periodicals and Legal-Claims Updates - including Saul Ewing Newsletters &
Alerts, and Bad Faith Sentinel, Rutter & Russin Updates, the International
Risk Management Institute (IRMI), American Association for Justice - Bad
Faith Insurance Litigation Group, and defense-oriented periodicals.
